DETAILED ACTION
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2022 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Tyler Tassone, Reg. # 69,199.

	Claims 10, 12, 26, and 29 are canceled 



	The remaining claims are amended as follows:
11.	(Currently Amended) The system 30 beverage dispenser 

13.	(Currently Amended) The system 30 visual indication provided by the mobile electronic device further comprises an audible indication or a vibration.

21.	(Currently Amended) The system 30 of the beverage dispenser comprises an overhang that defines a beverage container receiving area under the overhang, and wherein the dispensing head is arranged on the overhang.

22.	(Currently Amended) The system 30 wherein the beverage dispenser further comprises 

23.	(Currently Amended) The system 

24.	(Currently Amended) The system 

25.	(Currently Amended) The system 30 beverage dispenser 

27.	(Currently Amended) The system 30 visual indication of the beverage level is continually displayed as the beverage container is being filled with the beverage by the dispensing head.

28.	(Currently Amended) The system 30 

30.	(Currently Amended) A system for providing a beverage level, comprising:
a beverage dispenser, comprising:
a housing;
a dispensing head arranged on the housing for dispensing a beverage into a beverage container;
a beverage-level sensor arranged on the housing and configured to determine a beverage level of a beverage within the beverage container without contacting the beverage,
wherein the beverage dispenser is configured to transmit a signal corresponding to the beverage level as determined by the beverage-level sensor; and
a mobile electronic device in communication with the beverage dispenser, wherein the mobile electronic device is configured to display a visual indication of the beverage level in the beverage container during dispensing of the beverage, wherein the visual indication is based on the signal from the beverage dispenser, wherein the visual indication comprises a real-time representation of a beverage container filled to a level indicative of the beverage level in the beverage container as determined by the beverage-level sensor.

31.	(Previously Presented) The system of claim 30, wherein the beverage dispenser comprises a transceiver configured to transmit the signal corresponding to the beverage level.

33.	(Currently Amended) The system of claim 30, wherein the is configured to display a command to dispense the beverage.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The closest prior art of record is Choi (US 2016/0207753) which shows a beverage level indication on a beverage dispenser.  The subject matter in lines 10-16 of claim 30, as within the context of the present application and all of the other limitations of claim 30, defines a system which is not anticipated and not obvious from the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday-Friday, 7 am to 4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799